DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
In claim 1: “this latter” is indefinite because it is unclear to what it refers. 

Claim 7 is indefinite because it is unclear if there is a single actuator means or several. If there are several, it is improper to refer to them all as “first actuator means”.

In claim 10, it is unclear what “a transmission member of the movement” is and therefore the claim is indefinite. 



The remaining claims are rejected for depending from a rejected parent claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/092824, hereinafter D1. Co-pending PCT/IB2018/058713 contains similar claims and the ISR proposed a rejection using D1 and a second piece of art. The Office concurs in part with the findings of the ISA.

D1 teaches regarding claim: 
1. A device (FIG 1) for exercising muscles and balance comprising: - a board (1) with a support surface (top surface of 1) to accommodate at least one person performing a physical exercise (FIGs 3-18); - a static support structure (13); - suspension means (4a and 4b) between the static structure (13) and the board (1) adapted to maintain this latter suspended and raised off the ground (as seen in FIG 1 and in use in FIGs 3-18); - first actuator means (electromechanical height control line 12a as per the bottom of page 3) of said suspension means mounted on the static structure (13 as seen in FIG 1); in which said suspension means comprise flexible and elongated means (elastic cords 4 on each side as per the bottom of page 2) with a first end connected to said first actuator means and a second opposite end connected to the board (via hooks 7a and 7b), said actuator means being controllable by a control unit adapted to generate a sequence of activation and deactivation signals to move the suspension means and, therefore, to vary the height of the board (wherein an electromechanical height control as discussed above would require some sort of control to operate and activate/deactivate in order to adjust the height).  
7.  The device according to claim 1, wherein said suspension means comprise at least three elongated flexible elements (several 4s on each side as seen in FIG 1), each of which being connected at the first 
8.  The device according to claim 1 wherein  the first ends of at least two suspension means are connected to a common single first actuator means (as seen in FIG 1).  
9.  The device according to claim 1, wherein said first actuator means (40) are selected from: - linear actuators; - electric motors; - magnetic actuators; - pneumatic actuators (electric motor in the electromechanical embodiment).  
12.  The device according to claim 1 further comprising limit stop means adapted to limit or prevent the oscillation movement of the board (brackets 6a/b would function to help limit movement).  
13.  The device according to claim 1 , further comprising  second actuator means adapted to generate an oscillating movement of the board (12b, wherein the height could be adjusted up and down in an oscillating movement using 12a and 12b).  
17.  The device according to claim 1, wherein the control unit is configured to vary, adjust or control one or more of the following parameters regarding the movements of the board: - the acceleration, the speed, or the amplitude of movement (inherent when the electromechanical embodiment is activated to move the board up or down because it will have acceleration, speed, and a degree/amplitude of upwards or downwards movement).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/130112, hereinafter D2.

Regarding claims 14 - 16 and 18-19, D1 does not teach the control unit calculating parameters, including sensors, or having specific activation/deactivation cycles. However, D2 also teaches a board (21) that is controlled via actuators (30) and further teaches a control unit 40 with sensors as discussed in page 4: “For example, the control unit can determine, in conformity with these parameters, the type of movement to impart to the board (rotation, translation, etc.), the initial moment, the rapidity, the duration or the intensity of this movement. In a preferred aspect of the invention, said at least one parameter can be selected from quantities such as the position, the speed or the acceleration of at least a part of the body of the person, of the sporting equipment used, or of both. Another quantity detectable can be a force (for example a weight force), transferred to the board or to a part of the equipment. Another parameter detectable and usable to modulate the sequence of motor interferences is the fatigue or energy expenditure of the person. Said sensor means can therefore comprise optical sensors, ultrasonic sensors, load cells, inductive sensors, video cameras, accelerometers, encoders, magnetometers, gyroscopes or heart rate monitors “. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit of D2 with the device of D1 to yield the predictable result of an exercise board having sensing capabilities and more advanced controls to better challenge a user. Additionally, while the specific cycles are not taught in D2 either, applicant has no criticality for the cycle durations and the Office holds that it would have been well within the abilities of one of ordinary skill in the art before the effective filing date of the claimed invention to devise the claimed treatment regimen for providing an adequate challenge to a user. 



Allowable Subject Matter
Claims 2-6, 11, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784